     Case
      Case7:20-cr-00638-KMK
           7:20-cr-00638-KMK Document
                              Document30-1 Filed12/07/20
                                       31 Filed  12/07/20 Page
                                                           Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA,         :

            - v -                 :            ORDER
                                               20-cr-638 (KMK)
ANDRE F. McGRIFF,                 :

                 Defendant.       :

- - - - - - - - - - - - - - - x


            KENNETH M. KARAS, U.S.D.J.

            WHEREAS, Defendant ANDRE F. McGRIFF has indicated his

intent to enter a guilty plea to the two-count criminal

information in this matter;

            WHEREAS the ongoing COVID-19 pandemic necessitates

that the change-of-plea hearing in this case take place

remotely;

            WHEREAS the CARES Act and findings made by the

Judicial Conference of the United States and Chief Judge Colleen

McMahon of the Southern District of New York allow for guilty

pleas to be taken by phone or video, subject to certain findings

made by the District Judge;

            THE COURT HEREBY FINDS that, for the reasons set forth

in the parties’ joint application dated December 7, 2020, the
     Case
      Case7:20-cr-00638-KMK
           7:20-cr-00638-KMK Document
                              Document30-1 Filed12/07/20
                                       31 Filed  12/07/20 Page
                                                           Page22ofof22



change-of-plea hearing in this case cannot be further delayed

without serious harm to the interests of justice.



Dated:    White Plains, New York
          December _____,
                     7    2020


SO ORDERED:

          ______________________________
          HONORABLE KENNETH M. KARAS
          United States District Judge
          Southern District of New York
